Citation Nr: 1010751	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for service-connected low back strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in December 
2008.  In October 2009, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court vacated the December 2008 Board decision pursuant 
to a Joint Motion for Remand by the appellant and the 
Secretary of Veterans Affairs.  In it, the parties noted that 
the Veteran underwent a VA examination in January 2007.  The 
examination report contained certain inconsistencies that 
made it inadequate for rating purposes.  Specifically, the 
examiner stated that the Veteran had debilitating incidents 
that occur 3-6 times a week (with each incident lasting 3-5 
hours).  He also stated that the Veteran's "lumbar spine 
range of motion is additionally limited by pain, weakness, 
and lack of endurance..."  These statements appear to be 
inconsistent with the examiner's range of motion findings in 
which flexion, extension, and lateral flexion are all within 
normal limits, with pain noted only at the end of each 
movement.  

The parties to the Joint Motion for Remand agreed that the 
claims file should be sent to the examiner so that he can 
resolve the apparent inconsistencies.  The parties also 
agreed that the examiner should address whether the above 
mentioned incapacitating periods are considered "flare-
ups."  If they are considered flare-ups, then the Veteran is 
entitled to a new VA examination to take place during one of 
these flare-up periods.    



Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the claims file 
back to the January 2007 VA examiner for 
review.  The examiner should:

        (a) address whether range of motion 
of the low back was limited by pain; if 
so, the examiner should indicate the 
point (in degrees) to which motions were 
so limited.  

        (b) address whether the Veteran's 
reported debilitating/incapacitating 
periods are considered "flare-ups."

2.  If, and only if, the examiner is 
unable to resolve the inconsistencies or 
if he determines that the 
debilitating/incapacitating periods are 
considered "flare ups," or in the event 
the January 2007 VA examiner is no longer 
available, then the Veteran should be 
scheduled for a new VA examination to 
take place during a flare-up period.  Any 
special tests deemed medically advisable 
should be conducted.  Range of motion 
testing should be conducted, and if 
possible, the examiner should report (in 
degrees) the point in range of motion 
testing where motion is limited by pain.  
If possible, the examiner should also 
offer an opinion as to the degree of 
additional functional loss (if any) due 
to weakness, fatigue, and incoordination.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating (including 
staged ratings) can be assigned.  If the 
claim remains denied, then the RO should 
furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


